                Case: 15-11227       Doc: 62    Filed: 11/20/18   Page: 1 of 3

                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF OKLAHOMA

In Re:                               )
                                     )
Ronald Lewis & Christena R.          )              Case No. 15-11227-JDL
Ruiz-Lewis                           )                    chapter 7
                                     )
         Debtors.                    )

                    COVER SHEET FOR STATEMENT OF INTENTION

         Comes now, Gary L. Morrissey, on behalf of the above debtor, and files the attached

Statement of Intention for Individuals Filing Under Chapter 7.

         Dated: November 20, 2018.

                                                    S/Gary L. Morrissey
                                                    Consumer Legal Counseling Center, P.C.
                                                    Gary L. Morrissey, OBA #6438
                                                    1725 Linwood Boulevard
                                                    Oklahoma City, Oklahoma 73106
                                                    g.morrissey@yahoo.com
                                                    (405) 272-1500
                                                    Fax (405) 272-3090
                                                    Attorney for Debtors
                                        Case: 15-11227                    Doc: 62     Filed: 11/20/18                Page: 2 of 3


 Fill in this information to identify your case:

 Debtor 1                  Ronald Lewis
                           First Name                       Middle Name                Last Name

 Debtor 2                  Christena L. Ruiz-Lewis
 (Spouse if, filing)       First Name                       Middle Name                Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF OKLAHOMA

 Case number            15-11227-JDL
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                          12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         The Key Inc.                                           Surrender the property.                                 No
    name:                                                                     Retain the property and redeem it.
                                                                              Retain the property and enter into a                    Yes
    Description of        2012 Volkswagen Golf,                               Reaffirmation Agreement.
    property              residence, Norman, Oklahoma                         Retain the property and [explain]:
    securing debt:                                                           retain and continue making payments.

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                            Will the lease be assumed?

 Lessor's name:                                                                                                                 No
 Description of leased
 Property:                                                                                                                      Yes

 Lessor's name:                                                                                                                 No
 Description of leased
 Property:                                                                                                                      Yes

 Lessor's name:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                        page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                      Case: 15-11227                 Doc: 62        Filed: 11/20/18            Page: 3 of 3


 Debtor 1      Ronald Lewis
 Debtor 2      Christena L. Ruiz-Lewis                                                               Case number (if known)   15-11227-JDL


                                                                                                                               No
 Description of leased
 Property:                                                                                                                     Yes


 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Ronald Lewis                                                             X /s/ Christena L. Ruiz-Lewis
       Ronald Lewis                                                                    Christena L. Ruiz-Lewis
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        November 20, 2018                                                Date    November 20, 2018




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
